Citation Nr: 0015578	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  91-42 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to April 
1983.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1990, 
from the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in March 1992.  It was 
remanded so that additional medical evidence could be 
obtained.  In September 1997 the claim was again remanded to 
obtain Social Security Administration records and records of 
treatment dated in May 1984.  That development has been 
completed.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had any psychiatric disorder while in service, that a 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service, or that any 
current psychiatric disorder is related to the veteran's 
service or is proximately due to or the result of any disease 
or injury incurred in or aggravated by service.

2.  The evidence submitted by the veteran to reopen his claim 
for service connection for PTSD subsequent to the February 
1985 rating decision does not bear directly and substantially 
on the specific matter under consideration.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is not well grounded. 38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).

2.  The evidence received since the last denial of service 
connection for PTSD is not new and material and that claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. §§ 
3.307, 3.309 (1999).  Psychoses are a chronic disease with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1999).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran currently has an acquired 
psychiatric disorder, (2) whether there is evidence that a 
psychiatric disorder was manifested during service, or to a 
compensable degree during the one year presumptive period, 
and (3) whether there is a nexus between the current disorder 
and the inservice or presumptive period disorder.  

A review of the pertinent evidence of record indicates that 
the veteran was arrested for theft of a car radio on November 
2, 1981.  He applied for enlistment in the U.S. Marine Corps 
on December 2, 1981 and was accepted for enlistment on 
December 17, 1981.  He was scheduled to begin recruit 
training on February 16, 1982.  On January 26, 1982 he was 
found guilty of a class A misdemeanor and was sentenced to 
serve 90 days in jail.  He was ordered to serve three days of 
his sentence with the balance suspended under the provision 
that he enter one of the armed services within 60 days.  He 
was also placed on informal probation for one year.

After joining his first duty station, in November 1982, a 
document detailing his police record was discovered.  His 
commanding officer recommended him for discharge because he 
had clearly fraudulently enlisted, had already received non-
judicial punishment on one occasion, and his performance of 
duty was marginal at best.  It was determined his case did 
not warrant a waiver for his fraudulent enlistment.  He was 
discharged, under honorable conditions, on April 13, 1983.  

A review of the veteran's service medical records fail to 
show a diagnosis of a chronic acquired psychiatric disorder.  
A treatment note of April 13, 1982 shows the veteran 
complaining that he felt he could not be around other 
privates, and that he got angry and frustrated.  His 
separation physical examination report is negative for any 
indication of a psychiatric illness.  

On VA examination in August 1983 the veteran complained of 
headaches, and sleeplessness.  He was noted to be verbally 
abusive during the examination.  No diagnosis of a 
psychiatric disorder was entered.  In May 1984, the veteran 
was hospitalized at Gary Methodist Hospital.  He stated that 
he could not control his temper and had been involved in a 
physical altercation with neighbors.  His admitting diagnosis 
was schizophrenic reaction, however, his final diagnosis was 
entered as explosive personality and alcohol dependent.  

On August 16, 1984 the veteran was arrested and incarcerated 
in the Lake County Jail.  The arresting officer found 
unregistered weapons and felt that the veteran had 
psychiatric problems and was potentially dangerous.  The 
veteran gave a history of hospitalization at Gary Methodist 
for four days in May 1984, but stated that he left because he 
could not afford it.  He recited a long list of medications 
and sedatives and was noted to be taking Valium 10 mg t.i.d.  
He voiced beliefs that the military, VA, the doctor, and now 
the police were treating him in a conspiratory way.  He 
stated that he had experienced black outs and snapped into 
rages, not remembering what happened afterwards.  He gave a 
long history of "rage attacks", and noted that he was very 
angry at everyone since his discharge from the Marines.  He 
realized he had a psychiatric problem and wanted help.  He 
was given Haldol and Lithium Carbonate and placed in a single 
cell as a homicidal precaution.  He was diagnosed with 
psychotic disorder, not otherwise specified.  On September 6, 
1984 an order of commitment was entered for impulse explosive 
behavior.  He was ordered committed for a period of ninety 
days.  He was transferred to Logansport State Hospital on 
December 6, 1984.  On examination at arrival it was noted 
that he did not display an overt mental illness.  He was 
diagnosed with possible bipolar disorder.

In October 1984 the veteran stated that his pre-jail behavior 
was an act to obtain disability.  In January 1985 the veteran 
first claimed service connection for an acquired psychiatric 
disorder.  In May 1985 he was assessed with schizophrenia.  
VA records, dated in October 1987, show a diagnosis of 
depression.  Records from Gary Methodist Hospital, dated in 
May and June 1988, show the veteran diagnosed with atypical 
psychosis.  VA records from June and July 1988 show a 
diagnosis of schizophrenia and antisocial personality 
disorder.  This diagnosis was repeated in VA records dated in 
October and November 1990.  Records from St. Anthony's 
Medical Center show the veteran diagnosed with drug 
dependence and intoxication, and severe antisocial 
personality disorder.  It was, however, noted that there was 
the possibility that he had a bipolar disorder.  Records from 
Logansport State Hospital, dated from February to May 1993, 
show the veteran diagnosed with cocaine and opioid dependence 
and an organic disorder secondary to drug dependence.  He was 
determined not to have a psychotic illness, and was noted to 
be "faking" falls in order to attempt to obtain pain 
medications.  VA records from December 1993 show a diagnosis 
of schizoaffective disorder and substance abuse disorder.  

Social Security Administration Records indicate that the 
veteran was determined to be disabled in November 1988, with 
a primary diagnosis of a back disorder and a secondary 
diagnosis of a personality disorder.  In April 1999 Social 
Security issued a cessation notice after the veteran failed 
to respond to a request to provide information which would 
indicate that he was still disabled.

A Board remand of March 1992 requested that the veteran's 
claims folder be reviewed by an expert.  It was requested 
that an opinion be provided regarding whether the veteran had 
a psychiatric disability related to his military service.  
The report of a March 1997 review of the veteran's claims 
folders shows that after an extensive chart review and review 
of the opinions of multiple psychiatrists the examiner noted 
that the veteran had been given multiple sundry diagnoses 
ranging from bipolar disorder to schizoaffective disorder to 
chronic paranoid schizophrenia.  The examiner stated that 
there was absolutely no evidence that the veteran suffered 
any sort of symptomatology during his military career or 
prior to his military career.  It was unclear when the 
veteran began abusing substances but it was noted that he 
used nearly any substance he could get his hands on and there 
were several quotes by him to that effect.

The impression given was that the history and pattern of 
various and differing diagnoses and apparently periods of 
freedom from symptoms while not on psychotropic medications 
was that the veteran most likely suffered from an organic 
induced mental disorder secondary to his significant history 
of polysubstance abuse and dependence.  It was the examiner's 
opinion that the veteran's primary diagnosis was 
polysubstance abuse and dependence, and antisocial 
personality disorder.  The secondary diagnosis would be 
organic mental disorder in the mood/affective range.  He 
concluded that there was no evidence that the veteran's 
psychiatric condition was related to his military career.

A review of the pertinent evidence of record fails to support 
the veteran's contentions that he currently has an acquired 
psychiatric disorder which first manifested itself during 
active service.  He has contended that his Marine Corps 
records show that he had reduced performance and that this 
was an early manifestation of his psychiatric disorder.  His 
record in the Marine Corps does show marginal performance, 
however, his service record is very brief and does not 
indicate any decrease in performance.  It merely shows that 
he was assigned to a first duty station after training, and 
that his performance there was marginal.  During training he 
was noted to have received non-judicial punishment for not 
attending mandatory weight control programs.  Prior to active 
service he was involved in criminal activity.  His service 
medical records, likewise, do not support his contention that 
his psychiatric disorder was manifested during active 
service.  

The first reported treatment for a possible psychiatric 
disorder occurred in May 1984, 13 months after his 
separation.  There is no competent evidence or opinion 
contained within the claims folders which indicates that the 
veteran currently has a psychiatric disorder which had its 
origins during his active service, or which manifested itself 
to a compensable degree within one year of his separation.  A 
recent review of the claims folder by a VA expert shows an 
opinion to the contrary.  The Board concludes that the 
veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded and must be denied.


2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. 38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom.  Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) ("a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision).  The Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.

The veteran's claim for service connection for PTSD was 
initially denied in February 1985.  It was noted that no 
diagnosis of PTSD had been entered, that the veteran had 
served in peacetime, and that no stressor had been verified.  
In September 1990 the veteran attempted to reopen his claim 
for service connection for PTSD.  In November 1990 he was 
notified that his claim was denied for failure to present new 
and material evidence.  

Evidence presented by the veteran subsequent to the February 
1985 rating decision which denied service connection for PTSD 
consists of records of medical treatments from May 1984 to 
the present time, copies of service personnel records and 
service medical records, and statements regarding his claimed 
stressors, training in the Marine Corps and the circumstances 
of his discharge.

The records of medical treatments from May 1984 to the 
present time are for the most part new, in that they were not 
considered by the February 1985 rating decision.  They are, 
however, not material as they do not show a diagnosis of 
PTSD.  The copies of service personnel records and service 
medical records are also, in the case of some of the 
personnel records, new, as they were not all of record at the 
time of the 1985 decision.  They are also not material as 
they fail to confirm any stressful incident, nor do they 
indicate any treatment for or diagnosis of PTSD.  The 
statements regarding the veteran's claimed stressors, 
training in the Marine Corps and the circumstances of his 
discharge, are not new, as they essentially repeat his 
initial claims.

After a review of the record, the Board finds that the 
veteran has not submitted new evidence regarding this issue.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the February 1985 rating decision is not 
material, as required under the applicable statutory and 
regulatory provisions.  Thus, the claim for service 
connection for PTSD is not reopened and the RO's February 
1985 decision remains final.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.
Entitlement to service connection for PTSD is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

